                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


JOHN D. PONE, JR..                         )
                     Plaintiff,            )
                                           )
v.                                         )       JUDGMENT
                                           )
                                           )       No. 5:18-CV-558-FL
TOWN OF HOPE MILLS and MELISSA             )
ADAMS, in her individual and personal      )
capacity                                   )
                    Defendants.            )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendants’ motion to dismiss, defendants’ motion to strike second amended
complaint and plaintiff’s motion to file second amended complaint.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
January 8, 2020, and for the reasons set forth more specifically therein, defendants’ motion to
dismiss for failure to state a claim is GRANTED, defendants’ motion to strike second amended
complaint is GRANTED and plaintiff’s motion to file second amended complaint is DENIED.

This Judgment Filed and Entered on January 8, 2020, and Copies To:
Geraldine Sumter (via CM/ECF Notice of Electronic Filing)
Jason Vincent Federmack / Melissa R. Davis (via CM/ECF Notice of Electronic Filing)

January 8, 2020                     PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
